Title: Notes on Washington Highways, 2 July 1804
From: Jefferson, Thomas
To: 


               
                  
                     ca. 2 July 1804
                  
               
               Washington. Highways.
               <a bridge over the Tyber>
               2. arches of 10. f. each adjg Tyber bridge
               bed of creek enlarged & B street canalled
               
                  
                     1.
                     1. 3. f. Culvert.
                     30. f. + 2. of 5. f. each. 50 f.
                  
                  
                     
                     
                     betw. Tyber & Duane’s
                  
                  
                     2.
                     1. do.
                     at Duane’s
                  
                  
                     3.
                     1. do.
                     opposite Market bridge
                  
                  
                     4.
                     1. 4. f. do.
                     opposite the hotel
                  
                  
                     5.
                     the culvert at the brew house to be arched with brick
                  
                  
                     6.
                     1. 6. f. culvert
                     opposite the theatre
                  
                  
                     7.
                     a 3. f. do.
                     near to Rhodes’s.
                  
               
               
                  
                     
                     The sides of the above to be drystone well
                  
                  
                     
                     the back <covered> faced with mortar
                  
                  
                  
                     
                     the top covered with long stones except Nos. 5. & 6. to be arched with brick
                  
                  
                     
                     gravel repaired.
                  
               

               mr Latrobe estimates a 3. f. culvert of brick. 120. f. = 300 D
               
                  
                     
                     but of stone it would be
                     120. f. for 150. D.
                  
                  
                     
                     and of course
                     50 f for 62.50
                  
               

               
                  
                     4. 3. f. culverts then will cost
                        250. D
                  
                  
                     1. 4. f. do.
                         83.
                  
                  
                     2. 6. f. do. with brick arches 150.
                        300
                  
                  
                     2. arches over Tyber ½ of 1300.
                        650.
                  
                  
                     gravelling
                        667.
                  
                  
                     
                       1950
                  
                  
                     <roads at Culverts & contingencies>
                      <420>
                  
                  
                     
                     <2900>
                  
               
               existing materials & work will cover omissions & contingencies.



            